May 26, 2021




May 26, 2021

                                                                  Supreme Court

                                                                 No. 2019-451-Appeal.
                                                                 (WC 18-310)



    Estate of Everett Joseph Hopkins,                :
    Co-Administrators Laurie Hopkins
     Hines and Thomas E. Hopkins

                               v.                    :

                    Jonathan Rayner Hopkins.         :


                        NOTICE: This opinion is subject to formal revision
                        before publication in the Rhode Island Reporter. Readers
                        are requested to notify the Opinion Analyst, Supreme
                        Court of Rhode Island, 250 Benefit Street, Providence,
                        Rhode Island 02903, at Telephone 222-3258 or Email
                        opinionanalyst@courts.ri.gov, of any typographical or
                        other formal errors in order that corrections may be made
                        before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-451-Appeal.
                                                          (WC 18-310)



   Estate of Everett Joseph Hopkins,        :
   Co-Administrators Laurie Hopkins
    Hines and Thomas E. Hopkins

                     v.                     :

        Jonathan Rayner Hopkins.            :

      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Justice Long, for the Court. The defendant, Jonathan Rayner Hopkins

(defendant or Jonathan), appeals from a judgment of the Superior Court in favor of

the plaintiff, the Estate of Everett Joseph Hopkins (the estate), in the estate’s action

to declare a warranty deed null and void for failure of delivery. The defendant

contends that the trial justice misconstrued the law and overlooked material facts in

finding that the grantor failed to deliver the warranty deed to the defendant. This

case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily

decided. After considering the parties’ written and oral submissions and reviewing

the record, we conclude that cause has not been shown and that this appeal may be

                                         -1-
decided without further briefing or argument. For the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                           Facts and Procedural History

      Everett Joseph Hopkins (Everett) died testate on June 25, 2012, survived by

six adult children, including Jonathan and Thomas Hopkins (Thomas). 1 During his

lifetime, Everett had been involved in over one hundred real estate transactions. This

appeal concerns the respective interests of Jonathan and Thomas in certain real estate

acquired by Everett in 1979 located at 740 Moonstone Beach Road in South

Kingstown (the property), where Everett lived with Jonathan until his death.

      The following facts are undisputed. On December 3, 2009, Everett executed

a will that bequeathed the property to Jonathan and Thomas as tenants in common.

Thereafter, on February 27, 2012, Everett executed a warranty deed granting the

property to himself and to Jonathan as joint tenants, and reserving a life estate for

Everett. Jonathan recorded the warranty deed in the land evidence records in the

Town of South Kingstown on December 13, 2012, a little more than four months

after Everett’s will was admitted to probate in July 2012.

      On June 19, 2018, the estate filed a complaint for declaratory judgment after

the probate court declined to address the validity of the postmortem recording of the


1
 Because this case deals with an estate and multiple family members who share the
same surname, we will identify individuals by their first names for the sake of clarity.
We intend no disrespect.
                                         -2-
warranty deed. The estate alleged that Everett had not delivered the deed to Jonathan

and sought a declaration that the deed is null and void.

      Several witnesses testified on behalf of the estate during a two-day bench trial

that probed Everett’s actions after he executed the warranty deed in February 2012.

Testimony began with Thomas, who explained that, in the days following Everett’s

funeral, while he and Jonathan were searching for an heirloom among Everett’s

possessions, Jonathan approached him with a clear, sealable plastic bag that

contained a photocopy of the unrecorded warranty deed at issue. Thomas testified

that, when he asked Jonathan where the original deed was located, Jonathan stated

that he did not know and that he had never seen the original deed.

      Thomas further testified that he discovered the original deed a few days later

in a “roll top desk” in his late father’s “bedroom/office area.” The original deed was

in a locked drawer that held other important documents belonging to his father; it

was the same drawer where Thomas had found Everett’s will the day after Everett

died. After Thomas found the deed, he gave it to Jonathan. Thomas learned in early

2013 that Jonathan had recorded the original deed on December 13, 2012.

      By contrast, Jonathan testified that Everett had handed him the deed at the end

of February 2012 and that Jonathan “put it down on the desk just outside the

kitchen[.]” He also testified that he did not put the deed in the roll-top desk, as he

did not use the roll-top desk in Everett’s bedroom.


                                        -3-
       The trial justice asked Jonathan clarifying questions about receiving the

warranty deed:

                      “THE COURT: Okay. All right. So, this day,
              [Everett] just comes up, and he’s in the kitchen, he calls
              you in?
                      “THE WITNESS: Yup.
                      “* * *
                      “THE COURT: Right. Okay. So what did he say
              then to you?
                      “THE WITNESS: Well, he handed it to me. I looked
              at it and, you know, I read it. And then I put it on my desk
              and I just said, ‘well, I can’t afford it because, you know,
              there was a mortgage on it.’
                      “THE COURT: Okay. And what did he say?
                      “THE WITNESS: Well, he really—we really didn’t
              talk much about it after that.
                      “THE COURT: Okay. So he handed it to you, you
              read it, so you knew what it was?
                      “THE WITNESS: Yes.
                      “* * *
                      “THE COURT: And he didn’t say anything then?
                      “THE WITNESS: No.
                      “THE COURT: Okay. And then you put it on the
              table and you said ‘I can’t afford it’?
                      “THE WITNESS: Yeah, I put it on my desk.”

       Upon further questioning, Jonathan stated that he thought Everett was going

to give him his pension because he told Everett, “I’m going to need your pension to

afford it.”

       The parties stipulated that, on March 24, 2012, Everett drafted a letter to

Jonathan and sent it to himself via e-mail. The letter stated, in part, “I realize how

much you love and are attached to our home stead [sic] and that makes me very


                                         -4-
happy. That is why I I [sic] want to leave the place to [sic].” Jonathan testified that

he did not remember using e-mail, and the parties stipulated that Jonathan did not

receive a printed copy of the e-mail until after Everett’s death.

      At the conclusion of the bench trial, the trial justice found that Jonathan’s

testimony was confused and not to be credited. She further found that the e-mailed

letter dated March 24, 2012, was not probative of delivery of the deed. The trial

justice accepted that Thomas discovered the warranty deed in a locked drawer in

Everett’s roll-top desk; she determined that it was void for failure of delivery because

Everett did not intend to surrender control of and completely divest himself of the

title to the property. The trial justice also proceeded to address the question of

acceptance and found that Jonathan did not accept the deed. The trial justice entered

judgment for the estate on August 5, 2019, and Jonathan timely appealed.

      This Court considers whether the trial justice erred in finding that the executed

warranty deed was void for failure of delivery.

                                Delivery of the Deed

      “It is well settled that the decision to grant or to deny declaratory relief under

the Uniform Declaratory Judgments Act is purely discretionary.” Summit Insurance

Company v. Stricklett, 199 A.3d 523, 527-28 (R.I. 2019) (brackets omitted) (quoting

State ex rel. Kilmartin v. Rhode Island Troopers Association, 187 A.3d 1090, 1098

(R.I. 2018)). This Court reviews questions of law de novo but gives “great deference


                                         -5-
to the factual findings of a trial justice sitting without a jury in a declaratory judgment

action.” Id. at 528 (quoting Rhode Island Troopers Association, 187 A.3d at 1098).

As such, “we review a declaratory decree of the Superior Court with an eye to

whether the court abused its discretion, misinterpreted the applicable law,

overlooked material facts, or otherwise exceeded its authority.” Id. (quoting Rhode

Island Troopers Association, 187 A.3d at 1098).

       “[D]elivery ‘is essential to the validity of [a] deed.’” People’s Credit Union

v. Berube, 989 A.2d 91, 93 (R.I. 2010) (quoting Oldham v. Oldham, 58 R.I. 268,

277, 192 A. 758, 763 (1937)). “In order to constitute a delivery, the grantor must

absolutely part with the possession and control of the instrument.” Johnson v.

Johnson, 24 R.I. 571, 572, 54 A. 378, 378 (1903). “[A] grantor must at that time

divest [themself] of all right and authority to control the deed[.]” Lambert v.

Lambert, 77 R.I. 463, 468, 77 A.2d 325, 327 (1950); see Lockwood v. Rhode Island

Hospital Trust Co., 62 R.I. 494, 497, 6 A.2d 707, 709 (1939) (“[A] grantor’s present

intent to absolutely divest [themself] of the title to the property by virtue of the deed

is essential to a valid delivery.”). Moreover, as we stated in People’s Credit Union,

“delivery of a deed requires the grantee’s acceptance.” People’s Credit Union, 989

A.2d at 93.

      Jonathan contends on appeal that the trial justice misconstrued the law

governing determination of a grantor’s intent. He acknowledges that the grantor’s


                                           -6-
words and actions are critical to determining whether a deed has been delivered, but

he contends that the grantor’s words, as expressed in the warranty deed, are

dispositive of intent.   He quotes Russo v. Cedrone, 118 R.I. 549, 375 A.2d 906

(1977), in arguing that, in the absence of fraud or mistake, the warranty deed is “the

final agreement between the parties and conveys full rights to the property.” Russo,

118 R.I. at 557-58, 375 A.2d at 910.

      We are not persuaded by this argument. Russo involved a complex real estate

transaction and the doctrine of merger by deed. Russo, 118 R.I. at 558, 375 A.2d at

910 (“[O]nce the warranty deed was accepted, it had the effect of superseding any

provisions of the purchase and sale agreement which may have been in conflict with

it.”). There was no dispute in that case over whether the grantor had delivered the

warranty deed to the grantee and, thus, Russo has no relevance to the case at bar.

      The record and findings in this case reveal that the trial justice did not

misinterpret applicable law; rather, she properly focused on testimony and evidence

relevant to Everett’s words and actions to determine whether he had divested himself

of all right and authority to control the deed. She carefully assessed the evidence

presented during the two-day trial, made credibility determinations, and found that

Everett stored the warranty deed in a locked drawer in a desk that Jonathan did not

use. See Tsonos v. Tsonos, 222 A.3d 927, 934 (R.I. 2019) (“We accord a substantial

amount of deference to * * * credibility determinations, due to the fact that the trial


                                         -7-
justice has had an opportunity to appraise witness demeanor and to take into account

other realities that cannot be grasped from a reading of a cold record.”) (quoting In

re Estate of Ross, 131 A.3d 158, 167 (R.I. 2016)). Contrary to Jonathan’s assertions,

the trial justice did not overlook evidence of Everett’s intent as expressed in the

March 24, 2012 e-mailed letter to Jonathan, but she found that the letter was not

probative of delivery of the deed.

      There is ample evidence to support a finding that Everett did not “divest

himself of all right and authority to control the deed[.]” Lambert, 77 R.I. at 468, 77

A.2d at 327. The record also supports the additional finding that delivery failed for

lack of acceptance by Jonathan. See People’s Credit Union, 989 A.2d at 93. We

therefore conclude that the trial justice did not err or otherwise abuse her discretion

in finding that the executed warranty deed is void for failure of delivery and

acceptance.

                                     Conclusion

      For the reasons set forth in this opinion, we deny the appeal, affirm the

judgment appealed from, and remand the papers in this case to the Superior Court.




                                         -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Estate of Everett Joseph Hopkins, Co-Administrators
Title of Case                        Laurie Hopkins Hines and Thomas E. Hopkins v.
                                     Jonathan Raynor Hopkins.
                                     No. 2019-451-Appeal.
Case Number
                                     (WC 18-310)

Date Opinion Filed                   May 26, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Susan E. McGuirl

                                     For Plaintiff:

                                     Terrence G. Simpson, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     H. Jefferson Melish, Esq.




SU-CMS-02A (revised June 2020)